DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 5/6/2022 has been received. Claims 21-23, 26-28, 32, 33, 36-40 are amended, and claim 41 is newly added. The response also includes specification amendments which are entered.  Claims 21-23, 26-28, 32, 33, and 36-41 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26, and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-40 of copending Application No. 16/425,066 (reference application) in view of Hacker (U.S. 2013/0091619).  Although the claims at issue are not identical, they are not patentably distinct from each other because each structural element set forth in the aforementioned claims is also disclosed in the claims of the reference application.  Claim 34 of the reference application teaches: A garment comprising an outer layer (equivalent to outer portion), an inner layer (equivalent to inner section/inner layer), a waistband (waistband section), an inner layer outer side, inner layer inner side, inner layer upper end, inner layer lower end, inner layer back, inner layer front, inner layer bottom (lower end), two inner layer sides, one or more pockets sewn onto the inner side of the inner layer (two pocket sections sewn to the inner layer inner surface), the one or more pockets having a pocket bottom, two pocket sides, and a pocket opening, the pocket bottom and two pocket sides are sewn to the inner side of the inner layer at each of the two side portions where the pocket opening is positioned below and spaced apart from the waistband bottom (claim 34 discloses each of the two pocket sections sewn to the inner layer inner surface such that the pocket opening is spaced from the waistband bottom).  Each of the one or more pockets being sized and positioned on the inner side of the inner layer to cooperate with the inner layer for carrying the device and/or other small items.  Each of the one or more pockets having a pocket height and a pocket width, and where the pocket height is greater than the pocket width (claim 37). The pocket height is around 7 inches (claim 37) and the outer layer has an outer layer length and the inner layer has an inner layer length, where the inner layer length is less than the outer layer length (claims 39 and 40).  Claim 34 of the reference application doesn’t explicitly recite the claimed function of the garment “for securely carrying a device and/or other small items at the hips of a user while the garment is worn on the user’s waist”; however, the garment of the present application is structurally equivalent to the garment set forth in claim 34 as outlined herein and the one or more pockets is considered capable of functioning in the claimed manner since they are disclosed as positioned on the inner layer “at the hip of a user when the garment is worn by the user”.  Further, Hacker teaches the orientation of an interior side pocket at a side of the shorts configured to overlie the hips of the user when worn, the pocket disclosed in par.0004 and 0005 as useful for securely containing a portable electronic device, such that it would have been obvious to modify the reference application ‘066 to use the one or more pockets at the hips of the user for carrying a device and/or other small items at the hips of the user while the garment is worn on the user’s waist.  For claim 36, claims 34-36 of the reference application recites each claimed element except for reciting the seamless, knitted inner layer as “boy short” underwear. However, the inner layer structure disclosed in claim 34 is considered as equivalent to the “boy short” underwear in that the inner layer lower end terminates at an intersection of a lower torso between legs of a user and is shorter in length than the outer layer (claims 39 and 40) such that the inner layer is considered as equivalent to the “boy short” underwear.  The limitations of claim 37 are set forth in claim 38 of the reference application.  For claim 38, the reference application doesn’t recite the outer layer of the shorts as having a length between 1.5 and 2.25 inches longer than a length of the inner layer. However, claim 40 of the reference application discloses the outer portion/outer section length extends below the lower edge of the inner layer section. This is considered as an obvious modification in that a determination may be made through routine experimentation as to a range of values for the length of the outer layer of the shorts relative to the length of the inner layer based upon the desired leg coverage for both of the inner and outer layers.  Claims 39 and 40 of the reference app. recites the limitations of claims 39 and 40 of the instant application in that the outer layer is claimed as having an outer section length that extends below a lower edge of the inner layer and the garment is shorts such that the outer section length is adapted to extend above a foot of a wearer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 and 36 of copending Application No. 16/425,066 in view of Ostashevich ‘747. Ostashevich teaches a pant with an inner layer provided with a scalloped hem (Figures 6 and 7). This type of hem is known in the garment art as providing a particular aesthetic to a lower edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hem of the instant application to form as a scalloped hem in that Ostashevich teaches a scalloped hem is known in the art as a common edge finish.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 26 is objected to because of the following informalities:  line that starts with “pocket opening only being accessible” should be revised to recite the intended function of the pocket opening as follows- “pocket opening configured to be accessible from the inner side of the inner layer”. Also, “the waistband bottom” should be revised to recite “a waistband bottom”  Appropriate correction is required.
Specification
For the specification amdt of 11/18/2021: please note that the added text under “Cross References to Related Application” that starts with “This application….”  should be deleted to avoid confusion because an RCE filing does not constitute a new application filing in that it simply continues the examination of the same application.  Note that the reference to the priority provision application is acceptable. 
Drawings
The drawings were received on 5/6/22.  These drawings are acceptable.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23, 27, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites the pocket height is around 7 inches. This is new matter because the originally filed application recites “approximately 7 inches”.  Claim 27 recites “..the top space is between ¼ inches and the bottom space is between 1 inch and 2 inches.” Claim 38 recites new matter as follows: “a length of the outer layer is between 1.5 and 2.25 inches longer than a length of the inner layer”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “and the two pocket sides are sewn to the inner side of the inner layer at each of the two side portions where the pocket opening is positioned below and spaced apart from the waistband bottom”. There is no claim antecedent for “the two side portions” and it’s not clear if this is referring to the two sides of the inner layer. The claim limitation will be interpreted as such. Claim 23 recites the pocket height is around 7 inches. “Around” appears to be a term of degree and the scope of “around” is unclear in that the specification doesn’t provide metes and bounds for ascertaining the scope.  This limitation will be interpreted as including values less than 7, 7, or greater than 7 inches.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 26, 27, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (Hacker, US 2013/0091619) in view of Doan (U.S. 2015/0082516). Hacker discloses the invention substantially as claimed. For claim 21, Hacker teaches a garment for securely carrying a device and/or other small items at the hips of a user while the garment is worn on the user’s waist and at least partially covering the user’s lower torso and legs below the user’s waist, the garment comprising: an outer layer 30, an inner layer (inner liner) 40, and a waistband (waistline) 34, where the outer layer and the inner layer are connected to the waistband (each embodiment of Figures 3-17 is understood as employing the athletic shorts structure of the prior art shown in Figures 1 and 2 as well as the improved pocket structure at sides of the shorts and Figure 10 is disclosed in par. 42 as a cross-sectional view of the shorts 12b in accordance with Figs. 7 and 8), and where the inner layer 40 has an outer side, an inner side, an inner layer upper end (attached to the waistband), an inner layer lower end, an inner layer front, an inner layer back, two inner layer sides, and an inner layer bottom (the inner layer includes each of these portions as indicated in annotated drawing), where there are one or more pockets 50 sewn onto the inner side of the inner layer 40 via 56/62, where each of the one or more pockets 50 has a pocket bottom, two pocket sides, and a pocket opening 60, where the two pocket sides are sewn at 56/62 to the inner side of the inner layer 40 at each of the two side portions where the pocket opening 60 is positioned below and spaced apart from the waistband bottom, where there is space between the pocket bottom and the inner layer bottom as an obvious modification since Hacker teaches the inner liner may take the form of briefs or trunks as in par.2 and in the trunks embodiment, the pocket bottom is expected to be oriented at a distance from the inner layer bottom such that the pocket bottom is adequately covered by the inner layer and there is obviously a space between the pocket bottom and inner layer bottom. There is a space between the pocket opening 60 and the waistband bottom as in Figure 10, each of the one or more pockets 50 being sized and positioned on the inner side of the inner layer 40 to cooperate with the inner layer for carrying the device and/or other small items snugly at the hips of the user. For claim 22, each of the one or more pockets having a pocket height and a pocket width, and where the pocket height is greater than the pocket width (shown in Fig.7).  The outer layer 30 has an outer layer length, and where the inner layer 40 has an inner layer length, and where the inner layer length is less than the outer layer length (note that the shorts length is greater than the liner length for aesthetic purposes and the liner is disclosed as briefs or trunks which are conventionally shorter in length than outerwear shorts). For claim 26, Hacker teaches a garment (shorts) for exercising, walking, running, golfing, hiking, traveling, or jogging securely carrying a device and/or other small items at the hips of a user while the user is engaged in an activity and while the garment is worn on the user’s waist and at least partially covering the user’s lower torso and legs below the user’s waist, the garment comprising: an outer layer 30, an inner layer 40, and a waistband 34, where the outer layer and the inner layer are connected to a waistband bottom of the waistband (Figure 10 shows cross-sectional view of the shorts of Figs. 7 and 8, with the outer and inner layers connected to the waistband bottom), and where the inner layer has an outer side, an inner side, an inner layer upper end, an inner layer lower end, an inner layer front, an inner layer back, two inner layer sides, and an inner layer bottom (inner layer includes each of these features), where there are one or more pockets 50 sewn onto the inner side of the inner layer at stitching 56/62, at each of the two side portions, where each of the one or more pockets has a pocket bottom, two pocket sides, and a pocket opening 60,  where the pocket opening 60 is positioned below and spaced apart from the waistband bottom (Fig.7), where there is a top space between the pocket opening and the waistband bottom, the pocket opening 60 only being accessible from the inner side of the inner layer, each of the one or more pockets 50 being sized and positioned on the inner side of the inner layer 40 to cooperate with the inner layer 40 for carrying the device and/or other small items snugly at the hips of the user in pocket portion 62. Hacker teaches the outer layer 30 has an outer section length and the outer section length extends below a lower edge of the inner layer 40 and is adapted to extend above a foot of a wearer. As discussed previously, the inner layer 40 may take the form of briefs or trunks such that a lower edge of the inner layer 40 is adapted to extend above a foot of a wearer. Hacker doesn’t explicitly discuss a bottom space between the pocket bottom and the inner layer bottom; however, Hacker teaches the inner layer 40 may take the form of briefs or trunks (par.2) and in the trunks embodiment, the pocket bottom is expected to be oriented at a distance from the inner layer bottom such that the pocket bottom is adequately covered by the inner layer and a space exists between the pocket bottom and inner layer bottom and this modification is considered as obvious since the leg openings would be positioned lower relative to the pocket bottom. 
However, Hacker doesn’t teach the pocket bottom sewn to the inner side of the inner layer at each of the two side portions and the pocket height is around 7 inches as in claim 23. Doan teaches a hip pocket 103 that is around 7 inches in height (may be about 3 inches to about 10 inches) which Doan teaches in par.18 is suitable for most adult wearers of pants 100. Paragraph 18 also discloses the pocket 103 sewn to the pants layer at bottom edges 115. This is considered as an obvious structural modification to Hacker which would further secure the pocket layer to the shorts garment, in addition to the stitches at the side edges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to form the pocket height around 7 inches and to sew the pocket bottom to the inner side of the inner layer at teach of the two side portions in that this pocket height is known in the art as taught by Doan as a suitable height for adult wearers, and the stitching at the sides is expected to secure the pocket bottom to the inner side of the inner layer as an additional securing means.  
For claim 27,  Hacker teaches each of the one or more pockets having a pocket height and a pocket width, and where the pocket height is greater than the pocket width as in Fig. 7 and the outer layer has an outer layer length and the inner layer has an inner layer length, with the inner layer length less than the outer layer length as in Figures 7 and 8. However, Hacker doesn’t teach where the top space is between 1/4” and 3/4" and the bottom space is between 1" and 2”. The opening 60 is clearly shown as spaced from and below the waistband bottom such that a top space exists and as discussed prior, the pocket bottom is spaced from and below the waistband bottom such that a bottom space exists to prevent the pocket bottom from being visible. The claimed values for the top and bottom space are considered obvious as results effective variables in that one of ordinary skill could have arrived at the claimed ranges based upon the desired length for the pocket, with a shorter or longer pocket expected to distribute the weight of any item carried by the pocket in a particular manner. It is noted that the specification doesn’t provide any criticality or unexpected results achieved by the claimed ranges of values for the top and bottom space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the top space as between ¼” and ¾” and the bottom space as between 1” and 2” to provide a pocket with a desired length to prevent a lower portion of the pocket from being exposed during activities of the garment wearer and to prevent interference from the waistband when accessing the opening.  
Claims 28, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Doan as applied to claim 26 above, and further in view of Lomax ‘531, Towner ‘132, Puzzo ‘846, and Fisher ‘232. Hacker discloses the invention substantially as claimed, including the outer layer 30 is a short that consists of an outer surface and an inner surface, a front, a back, two sides; and a waistband section 34; where the waistband section 34 consists of a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and the waistband inner face (Hacker teaches in par.31 that there may be a retention means 36 such as “string draw” considered as a drawstring cord such that there is obviously a gap between waistband inner and outer face to receive the drawstring). However, Hacker doesn’t teach the outer layer consists of an elasticized waistband and two eyelet holes in the waistband inner face, and a continuous interior drawstring cord, where the continuous interior drawstring cord is non-elasticized, and where the continuous inner drawstring cord has two drawstring end sections and a drawstring middle section, and where the drawstring middle section is located in the gap, and where the two drawstring end sections extend from the gap through the eyelet holes, such that at least three inches of each of the two drawstring end sections extend through an outer side of the eyelet holes, where the outer layer consists of four panels of material that extend from the waistband section, where the four panels of material have two hip seam intersections, where two of the four panels of material are sewn to each other at the two sides, and where two of the four panels of material are sewn to each other at the front and the back, and where each of the four panels of material terminate at a straight hem, and additionally, consisting of four lines of reflective material, where one of the four lines of reflective material are sewn on each of the hems and into each of the two hip seam intersections, and where the inner layer is a seamless, knitted "boy short" underwear, and the inner layer lower end is configured to terminate at an intersection of the user’s lower torso between the user’s legs, such that the inner layer does not bunch up, stretch out or cause chafing when the wearer is engaged in the activity. Hacker also doesn’t teach the outer layer is a capri pant. Lomax teaches a garment 300 with a waistband section (Fig.7D) with an elasticized waistband 100 (disclosed as formed by elastically resilient material) with an outer face 101, inner face 103, top and bottom, and a gap 106 between the inner and outer faces, and two eyelet holes 108 in the inner face and a continuous interior drawstring cord 116. Lomax doesn’t teach the cord is non-elasticized however, this is considered as an obvious modification in that the cord functionally cooperates and engages with the elasticized waistband to retain the waistband circumference in an adjusted, tightened, or loosened state. The cord 116 has two end sections 118 extending from the gap 106 through an outer side of the eyelet holes as in Figure 7D. Lomax also doesn’t teach that at least three inches of each of the two drawstring end sections extend through an outer side of the eyelet holes. Lomax teaches a length of the cord ends extends through the outer side of the eyelet holes such that the ends may be manipulated by the wearer to be tied, untied, tightened, or loosened. An extent of at least three inches doesn’t appear to be critical in that the extent/length of the cord required for tying or knotting will vary based upon the waist size of the wearer and an extent of at least three inches is expected to allow for adjustment of the cord when tying or loosening to fit different wearers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cord such that at least three inches of each of the two end sections extends through the outer side of the eyelet holes such that an ideal length of drawstring cord may be determined through routine experimentation to allow for adjustable tying and loosening around the wearer’s waist.  It also would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hacker’s waistband to provide the interior drawstring cord and gap between a waistband outer face and waistband inner face in that Lomax teaches a garment with an adjustable waistband section with a drawstring cord allows for adjustment around the wearer’s waist to fit differently sized waists/wearers. Towner teaches shorts with an outer portion consisting of four panels of material 15,16,17,18 that extend from a waistband section 7 to two hems 31,32, the four panels of material have two hip seam intersections at 21,22, two of the four panels of material are sewn to each other at the two sides of the shorts at seams 23,24, where each of the four panels of material terminate at a straight hem 31,32 as in Figure 2. Thus, this four-paneled construction is known in the art as evidenced by Towner and is considered as suitable for forming a shorts garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to form the shorts’ outer portion from the four panels of material sewn to each other to form seams as claimed, since Towner teaches this construction including hip seams, side seams, and hems is known in the art as suitable for shorts and is considered as an alternative multi-paneled construction not affecting the intended function of the shorts. Puzzo teaches pants/trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but are not disclosed as having lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefit of providing the reflective material at the hems to provide additional visibility at night (disclosed by Puzzo) and also considering that Puzzo teaches in par. 22 the reflective material may extend from the top of the waistband to the bottom of the leg/cuff, with the cuff including the hem on each leg. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to provide four lines of reflective material sewn into each of the hems and into each of the hip seams in that Puzzo teaches the reflective material improves visibility of the wearer at night. Hacker’s inner layer is disclosed as formed from stretchable material (par.33) but isn’t disclosed as a seamless, knitted “boy short” underwear.  Fisher teaches a device 100 (may be shorts, pants, capris and tights) that may be worn or used for an activity, consisting of an outer portion 110 with a waistband section 118, two pocket sections 130,210 and an inner layer section 116, wherein the inner layer is a seamless (par.20) “boy short” style underwear that terminates at an intersection of a lower torso between two legs of a user such that the layer is expected to function so as not to bunch up, stretch out or cause chafing when the user is engaged in the activity in that the inner layer is structurally equivalent to the claimed inner layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to form the inner layer as a seamless, knitted “boy short” underwear and the inner layer lower end is configured to terminate at an intersection of the user’s lower torso between the user’s legs such that the inner layer doesn’t bunch up, stretch out or cause chafing when the user is engaged in the activity in that Fisher teaches a structurally equivalent inner layer that is resilient and comfortable to support the user’s body while wearing the shorts.
Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Doan as applied to claim 26 above, and further in view of Lomax, Towner, and Fisher. Hacker discloses the invention substantially as claimed.  Hacker teaches the outer layer 30 comprises an outer surface and an inner surface, a front, a back, two sides; and a waistband section; where the waistband section comprises a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and the waistband inner face (Hacker teaches in par.31 that there may be a retention means 36 such as “string draw” considered as a drawstring cord such that there is obviously a gap between waistband inner and outer face to receive the drawstring). Hacker doesn’t teach an elasticized waistband where there are two eyelet holes in the waistband inner face, and a continuous interior drawstring cord, where the continuous interior drawstring cord is non-elasticized, and where the continuous inner drawstring cord has two drawstring end sections and a drawstring middle section, and where the drawstring middle section is located in the gap, and where the two drawstring end sections extend from the gap through the eyelet holes, such that at least three inches of each of the two drawstring end sections extend through an outer side of an eyelet hole, where the outer layer comprises four panels of material that extend from the waistband section to two straight hems, where the four panels of material have two hip seam intersections, where two of the four panels of material are sewn to each other at the two sides, and where two of the four panels of material are sewn to each other at the front and the back, and where each of the four panels of material terminate at a hem, where the inner layer is a seamless, knitted "boy short" underwear, and where the inner layer lower end is configured to terminate at an intersection of the user’s lower torso between the user’s legs of a wearer, such that the inner layer does not bunch up, stretch out or cause chafing when the user is engaged in the activity. Lomax teaches a garment 300 with a waistband section (Fig.7D) comprising an elasticized waistband 100 (disclosed as formed by elastically resilient material) with an outer face 101, inner face 103, top and bottom, and a gap 106 between the inner and outer faces, and two eyelet holes 108 in the inner face and a continuous interior drawstring cord 116. Lomax doesn’t teach the cord is non-elasticized however, this is considered as an obvious modification in that the cord functionally cooperates and engages with the elasticized waistband to retain the waistband circumference in an adjusted, tightened, or loosened state. The cord 116 has two end sections 118 extending from the gap 106 through an outer side of the eyelet holes as in Figure 7D. Lomax also doesn’t teach that at least three inches of each of the two drawstring end sections extend through an outer side of the eyelet holes. Lomax teaches a length of the cord ends extends through the outer side of the eyelet holes such that the ends may be manipulated by the wearer to be tied, untied, tightened, or loosened. An extent of at least three inches doesn’t appear to be critical in that the extent/length of the cord required for tying or knotting will vary based upon the waist size of the wearer and an extent of at least three inches is expected to allow for adjustment of the cord when tying or loosening to fit different wearers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cord such that at least three inches of each of the two end sections extends through the outer side of the eyelet holes such that an ideal length of drawstring cord may be determined through routine experimentation to allow for adjustable tying and loosening around the wearer’s waist.  It also would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hacker’s waistband to provide the interior drawstring cord and gap between a waistband outer face and waistband inner face in that Lomax teaches a garment with an adjustable waistband section with a drawstring cord allows for adjustment around the wearer’s waist to fit differently sized waists/wearers. Towner teaches shorts with an outer portion consisting of four panels of material 15,16,17,18 that extend from a waistband section 7 to two straight hems 31,32, the four panels of material have two hip seam intersections at 21,22, two of the four panels of material are sewn to each other at the two sides of the shorts at seams 23,24, where each of the four panels of material terminate at a straight hem 31,32 as in Figure 2. Thus, this four-paneled construction is known in the art as evidenced by Towner and is considered as suitable for forming a shorts garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to form the shorts’ outer portion from the four panels of material sewn to each other to form seams as claimed, since Towner teaches this construction including hip seams, side seams, and hems is known in the art as suitable for shorts and is considered as an alternative multi-paneled construction not affecting the intended function of the shorts. Hacker’s inner layer is disclosed as formed from stretchable material (par.33) but isn’t disclosed as a seamless, knitted “boy short” underwear.  Fisher teaches a device 100 (may be shorts, pants, capris and tights) that may be worn or used for an activity, consisting of an outer portion 110 with a waistband section 118, two pocket sections 130,210 and an inner layer section 116, wherein the inner layer is a seamless, knitted (par.20) “boy short” style underwear that terminates at an intersection of a lower torso between two legs of a user such that the layer is expected to function so as not to bunch up, stretch out or cause chafing when the user is engaged in the activity in that the inner layer is structurally equivalent to the claimed inner layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to form the inner layer as a seamless, knitted “boy short” underwear and the inner layer lower end is configured to terminate at an intersection of the user’s lower torso between the user’s legs such that the inner layer doesn’t bunch up, stretch out or cause chafing when the user is engaged in the activity in that Fisher teaches a structurally equivalent inner layer that is resilient and comfortable to support the user’s body while wearing the shorts.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Doan and Lomax, Towner, and Fisher as applied to claims 26 and 36 above, and further in view of Puzzo.
Hacker discloses the invention substantially as claimed but doesn’t teach the garment additionally comprising four lines of reflective material, where one of the four lines of reflective material is sewn on each of the hems and one of the four lines of reflective material is sewn into each of the hip seam intersections and the outer layer is a short where a length of the outer layer is between 1.5 and 2.25 inches longer than a length of the inner layer. Puzzo teaches pants/trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but are not disclosed as having lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefit of providing the reflective material at the hems to provide additional visibility at night (disclosed by Puzzo) and also considering that Puzzo teaches in par. 22 the reflective material may extend from the top of the waistband to the bottom of the leg/cuff, with the cuff including the hem on each leg. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker to provide one line of reflective material sewn into each of the hems and one line of the reflective material sewn into each of the hip seam intersections in that Puzzo teaches the reflective material improves visibility of the wearer at night. As referenced above, Hacker’s teaches outer layer length is greater than that of the inner layer, but doesn’t teach the claimed range of between 1.5 and 2.25 inches longer. One of ordinary skill could have arrived at the ideal length of the shorts relative to that of the inner layer within the claimed range based upon the degree of coverage desired for the wearer’s leg such that the claimed range is considered as obvious as a result effective variable to provide the expected results of different degrees of leg coverage for the outer layer. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Doan and Lomax and Towner and Fisher as applied to claim 36 above, and further in view of Ostashevich ‘747. Hacker discloses the invention substantially as claimed but doesn’t teach the hem is a scalloped hem. Ostashevich teaches a pant with an inner layer provided with a scalloped hem (Figures 6 and 7). This type of hem is known in the garment art as providing a particular aesthetic to a lower edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hacker’s hem to form as a scalloped hem in that Ostashevich teaches a scalloped hem is known in the art as a common edge finish. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, these rejections necessitated by the amendments to the claims. Note that the rejections under 35 USC 112a to the claims reciting new matter as outlined in the previous office action are maintained for this office action in that the limitations at issue remain in the claims and were not addressed in the remarks by providing reference to particular specification paragraphs providing disclosure of the claimed subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732